Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 17-18 of U.S. Patent No. US 10,850,189. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Claim 1 of US 10,850,189 discloses the claimed device comprising: a memory, processing system to perform the operations as claimed and additional limitations of detecting a touch screen is a gaming accessory for a video game. In addition Claim 1 of US 10,850,189 discloses that the plurality of elements of a gaming accessory is a graphical user interface elements of a touch screen. Claim 1 of US 10,850,189 is more narrow and specific than pending claim 1 and therefore anticipates pending claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 8-20are directed to an abstract idea of performing a mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance

Claim 1 recites the limitations of identifying a first layout of a plurality of elements of a gaming accessory, wherein the plurality of elements of the gaming accessory are associated with a plurality of gaming actions of a video game, wherein the plurality of elements are presented on a display. The identifying limitation, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processing system responsive to executing the instructions, preforming operations,” nothing in the claim precludes the identifying step from practically being performed in the human mind. A person can observe a first layout of a plurality of elements of a gaming accessory.
The step of determining associations between the plurality of game actions and layouts of the plurality of elements of other users is also a limitation that can be performed by the human mind. For example, a person can observe and determine an association of game actions and layouts used by other users
The step of identifying a second layout of the plurality of elements of the gaming accessory according to statistics and the associations between the plurality of gaming actions and the layouts of the plurality of elements of other users, wherein the statistics are determined for the plurality of game actions, wherein the second layout of the plurality of elements of the gaming accessory improves response times in executing the plurality of gaming actions is a mental process that can be performed in the human mind. For example a user can observe and identify that a layout of elements on an accessory used by others have faster response times. For example a user can observe 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
The claim recites additional elements of: a memory to store executable instructions; and a processing system including a processor, the processing system being coupled to the memory. The processor in the claimed steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.


Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Independent claims 14, and 19 incorporate similar limitations to claim 1, and is ineligible for the same reason as discussed above.
Claims 2-4, 15-17 are directed to the type of gaming accessories. The type of gaming accessory being used do not change the steps of identifying the layouts and determining associations between the elements from being mental steps. A person can observe users using different type of accessories and make the observations and determinations as claimed. The claim elements do not integrate the abstract idea into a practical application. In addition they do not incorporate additional elements that amount to significantly more than the exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.
Claim 8 recites the steps providing the statistics for presentation on the display. The step of displaying and amounts to selecting information, based on type of information, which is a form of insignificant extra-solution activity. Furthermore, the 
Claims 9-13, 18, 20 recites the steps of determining a type of operation for each other plurality of elements of the gaming accessory; determining predicted user behavior, identifying the second layout according to the predicted user behavior; identifying the second layout according to the type of operation and determining a profile and arranging the layout according to the profile. These limitations recite an abstract idea of performing a mental process, the steps of determining and identifying can be performed mentally by a person. The claim elements do not integrate the abstract idea into a practical application. In addition they do not incorporate additional elements that amount to significantly more than the exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4, 8-17, 19-20 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Grever (US 2011/0034248).

1. Grever discloses a device (Fig. 10), comprising: 
a memory to store executable instructions (1004, 1022 in Fig. 10); and 
a processing system including a processor (1002 in Fig. 10), the processing system being coupled to the memory, wherein the processing system, responsive to executing the instructions, performs operations comprising: 
identifying a first layout of a plurality of elements of a gaming accessory (The GUI 101 can provide options for layout of the accessory selected (button 122); paragraphs 18, 29), wherein the plurality of elements of the gaming accessory are associated with a plurality of gaming actions of a video game (GUI resented as “Actions” 130, which includes tactical actions 132, communication actions 134, menu actions 136, and movement actions 138, or any other types of actions, which can be used to invoke and manage features of the gaming application; paragraph 19), wherein the plurality of elements are presented on a display (Fig. 1); 
determining associations between the plurality of game actions and layouts of the plurality of elements of other users (“an understanding of the ; and 
identifying a second layout of the plurality of elements of the gaming accessory according to statistics (Figs. 2-3, paragraphs 29, 42-46) and the associations between the plurality of gaming actions and the layouts of the plurality of elements of other users, wherein the statistics are determined for the plurality of game actions (paragraph 49), wherein the second layout of the plurality of elements of the gaming accessory improves response times in executing the plurality of gaming actions (The AMS application identifies a second layout of the graphical user interface elements by suggesting an alternative layout. More specifically, Grever discloses [0049] The AMS application can utilize present and next generation algorithms to determine how to improve response times and ergonomic usage of accessory devices. The AMS application can for example have at its disposal an understanding of the layout of each accessory, the type of software being controlled by the accessory (e.g., World of Warcraft), type of operations commonly used to control the software (e.g., known actions as shown in the actions column 130 of FIG. 1), an understanding of the associations made by other users (e.g., gamers) to improve their performance when controlling the software, and so on. Grever discloses [0048] Similarly, with regard to the sensing device 116, the AMS application can utilize information about the sensing device 116 to recommend to the user better or optimal associations. For example, the AMS application may determine that a particular region of the sensing device's 116 touchscreen is over-utilized and that distributing finger touches or drags over a larger portion of the screen would be more advantageous. determine that particular combinations of fingers associated with certain actions would be more advantageous than current associations. For example, as shown in FIG. 3, the AMS application can determine that the user should replace the combination of finger two and finger three of the user's left hand with finger one of the user's right hand. The AMS application may suggest such a change to increase response time, reduce the total number of combinations/fingerprints associated with the user's left hand, take advantage of the user's right hand, or for other reasons.). 

2. Grever discloses the device of claim 1, wherein the gaming accessory comprises one of a keyboard, mouse, or joystick (Fig. 1, paragraphs 13-14, 18)

3. Grever discloses the device of claim 1, wherein the gaming accessory comprises one of a touch screen (touch screen/pad, paragraphs 15, 17-18, 21), and wherein the plurality of elements comprises a plurality of graphical user interface elements of the touch screen (A Touch screen is an input device that is on tope or in combination with a screen comprising a graphical user interface. Grever discloses symbol or icons are selected for a particular action, i.e. “Melee Attack”; paragraph 21).

4. Grever discloses the device of claim 1, wherein the display comprises a touchscreen (touch screen/pad, paragraphs 15, 17-18, 21). 




9. Grever discloses the device of claim 1, wherein the operations comprise determining a type of operation for each of the plurality of elements of the gaming accessory (The type of “actions” or game operations is determined, paragraph 19. In addition, the operation can be programmable operations for different layers and super macros; paragraphs 51-54). 

10. Grever discloses the device of claim 9, wherein the identifying of the second layout of the plurality of elements of the gaming accessory comprises identifying the second layout of the plurality of elements of the gaming accessory according to the type of operation for each of the plurality of elements of the gaming accessory (As indicated in claim 1, a user can specify the second layout. Therefore the second layout can be can be a type of operation such as game actions, macros, layered operations and super macros. See also rejection for claim 9 above). 

11. Grever discloses the device of claim 1, wherein the operations comprise determining predicted user behavior (The AMS application can also utilize common statistical and behavior modeling techniques to predict the behavior of the user and 

12. Grever discloses the device of claim 11, wherein the determining of the predicted user behavior comprises determining the predicted user behavior according to statistical and behavioral modeling techniques (The AMS application can also utilize common statistical and behavior modeling techniques to predict the behavior of the user and responses from the software application to identify possible ways to improve the user's performance; paragraph 49). 

13. Grever discloses the device of claim 11, wherein the identifying of the second layout of the plurality of elements of the gaming accessory comprises identifying the second layout of the plurality of elements of the gaming accessory according to the predicted user behavior (The AMS application can also utilize common statistical and behavior modeling techniques to predict the behavior of the user and responses from the software application to identify possible ways to improve the user's performance; paragraph 49). 

14. See rejections for claims 1 and 9 above.

15-17. See rejections for claims 2-4 above.




20. See rejection for claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grever (US 2011/0034248) as applied to claims 1, 14 above, and further in view of Wolff-Peterson (US 2011/0021269).

5. Grever discloses the claimed invention as discussed above but fails to teach identifying a user account in response to receiving a fingerprint image from a fingerprint reader communicatively coupled to the processing system resulting in a received fingerprint image. Nevertheless such modification would have been obvious to one of ordinary skilled in in the art. In an analogous art to systems for providing inputs for gaming actions, Wolff-Peterson discloses a device for identifying a first layout of graphical user interface elements (The GUI 101 can provide options for layout of the accessory selected (button 122) and associating the graphical user interface elements with a plurality of gaming actions of a video game (A graphical user interface elements 

6. Grever in view of Wolff-Peterson discloses the device of claim 5, wherein a user is identified by matching the received fingerprint image to a stored fingerprint image, wherein the user account is identified by associating the user with the user account (As indicated above, Wolff-Peterson discloses matching the received fingerprint 

7. Grever in view of Wolff-Peterson discloses the device of claim 5, wherein the operations comprise: determining a profile according to the user account; and arranging the first layout of the plurality of elements of the gaming accessory according to the profile (Grever discloses determining a profile and arranging a first layout according to the profile, paragraphs 25, 28, 54. In addition, as indicated above, Wolff-Peterson discloses identifying a user account based on identifying the user with a matched fingerprint image. Wolff-Peterson also discloses arranging layout of graphical user elements according to the profile; paragraphs 35, 39-40, 47-49, and 63-64).  

18. Grever discloses the non-transitory, machine-readable computer medium of claim 14, wherein the operations comprise: determining a profile; and arranging the first layout of the plurality of elements of the gaming accessory according to the profile (A user created profile paragraphs 25, 28, 54.). However, Grever fails to teach that the profile is according to a user account. Nevertheless such modification would have been obvious to one of ordinary skilled in the art in view of Wolff-Peterson as discussed above. See rejection for claim 5 above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.